DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koranne, US Patent Application Publication No. 2016/0136899 A1.

In reference to claim 1, Koranne teaches a method comprising: 
adding a dummy layer and a dummy layer text (Figure 13, Paragraph [0156], bounding boxes stores in spatial data structure) to a terminal of at least one silicon photonic device of the integrated circuit (Paragraph [0156] photonic coupler circuit); and 
performing a layout versus schematic check of the integrated circuit including the dummy layer and the dummy layer text (Paragraphs [0136]-[0144], layout verification using schematic information including the bounding boxes placed in spatial data structure).

In reference to claim 2, Koranne teaches wherein adding the dummy layer and the dummy layer text to the terminal of the at least one silicon photonic device of the integrated circuit comprises: adding the dummy layer and the dummy layer text to every terminal of the at least one silicon photonic device of the integrated circuit (Paragraph [0138], method is processed for the entire design so every terminal is addressed).

In reference to claim 3, Koranne teaches wherein the dummy layer added to the terminal of the at least one silicon photonic device is generated based on a parameterized cell base which defines at least one of a name of the at least one silicon photonic device, a shape of the dummy layer, a size of the dummy layer and a location of the dummy layer (Figure 13 shows each bounding box with a name, shape, size, and location).

In reference to claim 4, Koranne teaches wherein the at least one silicon photonic device comprises a first silicon photonic device and a second silicon photonic device, the first silicon photonic device has a same type as the second silicon photonic device, and the method further comprising: generating, by the parameterized cell base, a first name for the first silicon photonic device and a second name for the second silicon photonic device, wherein the first name is different from the second name (Listing 2 and Paragraph [0125] groupings having different names). 

In reference to claim 5, Koranne teaches wherein the at least one silicon photonic device comprises a customized photonic device, and the method further comprises: adding the dummy layer to a connecting device connecting the customized photonic device based on the parameterized cell base (Paragraph [0156] the schematic 1100 was designed and is therefore customized).

In reference to claim 6, Koranne teaches wherein the shape of the dummy layer added to the terminal of the at least one silicon photonic device is determined according to a shape of the terminal of the at least one silicon photonic device (Figures 13, bounding boxes are determined according the Figure 11, schematic shapes).

In reference to claim 7, Koranne teaches wherein performing the layout versus schematic check of the integrated circuit comprises: determining whether a layout of the integrated circuit has a same functionality as a schematic of the integrated circuit (Paragraph [0152] return result of no errors or error markers).

In reference to claim 8, Koranne teaches adjusting a location of the dummy layer added to the terminal of the at least one silicon photonic device if the layout versus schematic check fails (Paragraph [0158] modify layout to address errors).

In reference to claim 9, Koranne teaches a method comprising: adding a first dummy layer and a dummy layer text to a terminal of at least one silicon photonic device of a first integrated circuit (Figures 11, 13, Paragraph [0156] photonic coupler circuit coupling 1130, 1330); converting a location of a contact pad of a second integrated circuit to the first integrated circuit (Figure 11, Paragraph [0142] location of either taper connected to coupling 1130); adding a second dummy layer to a contact pad of the first integrated circuit (Figure 13, bounding boxes of either taper connected to coupling 1330); and performing a layout versus schematic check of the first electronic integrated circuit including the first dummy layer, the dummy layer text and the second dummy layer (Paragraphs [0136]-[0144], layout verification using schematic information including the bounding boxes placed in spatial data structure).. 

92000-usf

In reference to claim 10, Koranne teaches wherein adding the dummy layer and the dummy layer text to the terminal of the at least one silicon photonic device of the integrated circuit comprises: adding the dummy layer and the dummy layer text to every terminal of the at least one silicon photonic device of the integrated circuit (Paragraph [0138], method is processed for the entire design so every terminal is addressed).

In reference to claim 11, Koranne teaches wherein adding a second dummy layer to a contact pad of the first integrated circuit comprising: adding the second dummy layer to every contact pad of the first integrated circuit (Paragraph [0138], method is processed for the entire design so every contact pad is addressed).

In reference to claim 12, Koranne teaches wherein the dummy layer added to the terminal of the at least one silicon photonic device is generated based on a parameterized cell base which defines at least one of a name of the at least one silicon photonic device, a shape of the dummy layer, a size of the dummy layer and a location of the dummy layer (Figure 13 shows each bounding box with a name, shape, size, and location).

In reference to claim 13, Koranne teaches wherein the at least one silicon photonic device comprises a customized photonic device, and the method further comprises: adding the dummy layer to a connecting device connecting the customized photonic device based on the parameterized cell base (Paragraph [0156] the schematic 1100 was designed and is therefore customized).

In reference to claim 14, Koranne teaches wherein performing the layout versus schematic check of the first electronic integrated circuit including the first dummy layer, the dummy layer text and the second dummy layer comprises: determining whether a layout of the integrated circuit stack has a same functionality as schematic of the integrated circuit stack Paragraph [0152] return result of no errors or error markers).

In reference to claim 15, Koranne teaches adjusting locations of the first dummy layer and the second dummy layer or adjusting schematics of the first integrated circuit and the second integrated circuit if the layout versus schematic check fails (Paragraph [0158] modify layout to address errors).

In reference to claims 16-20 drawn to a system for performing the method of claims 1-8 containing all of the same functional limitations, the same rejections apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851    



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851